On June 23,2014, the defendant was sentenced for violation of the conditions of a suspended sentence, for the offense of Count I: Sexual Intercourse without Consent, a Felony, in violation of45-5-503, MCA, to a commitment to the Department of Corrections for a term of ten (10) years, with six (6) years suspended. The Defendant shall attend and successfully complete Phase I of a sexual offender treatment program approved by the Montana Sexual Offender Treatment Association. The Defendant shall register as a sexual offender and is designated a Level I offender. The Defendant shall receive no *116credit for time served on probation due to absconding from probation. The Defendant shall receive credit for 504 days of incarceration.
DATED this 24th day of November, 2014.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Ride 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.